DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 10/19/2021 are acknowledged and have been fully considered.  Claims 1-3, 5-8, 10-15, and 17-21 are now pending.  Claims 4, 9 and 16 are canceled; claims 1-3, 5-8, 10-15, and 17-20 are amended; no claims are withdrawn; claim 21 is new.
Claims 1-3, 5-8, 10-15, and 17-21 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “all are transformed by a process that yields medical compound”.  There is insufficient antecedent basis for the phrase “medical compound” for this in the claim (i.e. the claim is recites “a composition” and makes no other reference to “medical compound”, making it unclear if the “medical compound” is the same “composition” previously recited).  Further, it is not clear what steps are being done to “transform by a process”.  Are those chemical components (i.e. the α-pinene etc.) naturally there because of the combination of essential oils that are claimed?  Or are there specific steps that are done in the transformation process that gives the composition those chemical components?  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.  
Claim 2 recites “[t]he method of claim 1 wherein said process comprises steps”.  However, claim 1, from which claim 2 depends, recites “consisting of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim, while the transitional phrase “comprising” does not exclude additional, unrecited elements or method steps.  Thus, claim 1 excludes anything not specified, while claim 2, due to the use of “comprising”, is open to the addition of unrecited elements or method steps.  This renders claim 2 indefinite.

Claim 3 recites “wherein said vanilla extract/essential oil has a 0.00 to 0.03 percentage (%) by weight” and “adding an olive oil extract/essential oil having 0 to 52.4 percentage (%) by weight”.  However, claim 3 is dependent (via claim 2) on claim 1, which requires that the composition include both a vanilla extract/essential oil and an olive extract/essential oil.  It is not clear how claim 1 can require that both elements are present, yet claim 3 recites that they can both be present at 0% (i.e. not there).
Claim 3 recites “adding a rosemary extract/essential oil into said foundation mixture in said container to form a first temporary mixture; stirring said first temporary mixture using said magnetic stirrer until said rosemary extract/essential oil is homogenously dissolved in said first temporary mixture; determining whether said rosemary extract/essential oil is found in said first temporary mixture”.  It is not clear how you can add the extract/oil, have it forming a first temporary mixture, and then not have it found in the first temporary mixture.  Claim 3 recites similar steps for peppermint extract/essential oil, rosewood extract/essential oil, ginger extract/essential oil, orange extract/essential oil, basil extract/ essential oil, ylang ylang extract/essential oil, geranium extract/essential oil, lavender extract/essential oil, and clove extract/essential oil which is also unclear.
Claim 3 recites “adding a rosewood extract/essential oil” and also that the “rosewood extract/essential oil is 0.00 to 0.7 percentage (%) by weight”.  It is not clear 
Claim 3 recites “until said rosemary extract/essential oil having a 11.5 to 11.9 percentage (%) by weight is found in said first temperature mixture”.  There is nothing in the claim referencing a temperature.
Claim 5 recites “wherein mosquito repelling strengths of said composition depends on a relative % by weight of each component, comprises a first formulation, a second formulation, and a third formulation, and wherein said third formulation is stronger than said second formulation which is stronger than said first formulation in term of said mosquito repelling strengths”.  However, claim 1, from which claim 5 depends, recites “consisting of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim, while the transitional phrase “comprising” does not exclude additional, unrecited elements or method steps.  Thus, claim 1 excludes anything not specified, while claim 5, due to the use of “comprising”, is open to the addition of unrecited elements or method steps.  Further, it is not clear what the first second and third formulations are referring to, as none of the proceeding claims recite “formulation”.
Claims 6-8 recite “comprises”.  However, claim 1, from which the claims depend, recites “consisting of”.  The transitional phrase "consisting of" excludes any element, 
Claim 10 recites “using a magnetic stirrer to mix said vanilla extract/essential oil with a lemongrass extract/essential oil in a container to form a first mixture, wherein said vanilla extract/essential oil has a 0.00 to 0.03 percentage (%) by weight and said lemongrass extract/essential oil has a second predetermined percentage (%) by weight”.  It is not clear if the claim requires or if the vanilla extract is optional.  Specifically, the claim requires vanilla extract/essential oil as it recites the addition and mixing of the vanilla extract/essential oil, but then the claim also recites that it can be 0% by weight, which means it is not present.  Claim 10 recites similar steps for the addition of an olive extract/essential oil, rosewood extract/essential oil, ginger extract/essential oil, orange extract/essential oil, basil extract/essential oil, and lavender extract/essential oil where they are both required, yet can be at 0% by weight.
Claim 10 recites “adding a rosemary extract/essential oil into said foundation mixture in said container to form a first temporary mixture; stirring said first temporary mixture using said magnetic stirrer until said rosemary extract/essential oil is homogenously dissolved in said first temporary mixture; determining whether said rosemary extract/essential oil is found in said first temporary mixture”.  It is not clear how you can add the extract/oil, have it forming a first temporary mixture, and then not have it found in the first temporary mixture.  Claim 10 recites similar steps for peppermint extract/essential oil, rosewood extract/essential oil, ginger extract/essential 
Claim 10 recites “repeating steps (k) until said lavender extract/essential oil having a 0.00 to 0.80 percentage (%) by weight is found in said ninth temporary mixture” and also recites “if said clove extract/essential oil is not found in said tenth temporay mixture, then repeating said steps (l) until said lavender extract/essential oil having a 1.3 to 1.35 percentage (%) by weight is found”.  It is not clear what percentage by weight the claim is requiring for the lavender extract/essential oil, as two different values are recited.  Further there is no step (l) recited by claim 10.
Claim 11 recites “wherein said lemongrass extract/essential oil comprises a lemongrass essential oil and a citronella Java essential oil.”  It is not clear how lemongrass extract/essential oil can also include citronella Java essential oil as they are both distinct species and there is nothing in the claim suggesting a blend of oils are present in the lemongrass essential oil.
Claim 12 recites “wherein mosquito repelling strengths of said composition depends on a relative % by weight of each component, comprises a first formulation, a second formulation, and a third formulation, and wherein said third formulation is stronger than said second formulation which is stronger than said first formulation in term of said mosquito repelling strengths”.  It is not clear what the first, second, and third formulations are referring to, as none of the proceeding claims recite “formulation”.



Claim 21 recites “recites “using a magnetic stirrer to mix said vanilla extract/essential oil with a lemongrass extract/essential oil in a container to form a first mixture, wherein said vanilla extract/essential oil has a 0.00 to 0.03 percentage (%) by weight and said lemongrass extract/essential oil has a second predetermined percentage (%) by weight”.  It is not clear if the claim requires or if the vanilla extract is optional.  Specifically, the claim requires vanilla extract/essential oil as it recites the addition and mixing of the vanilla extract/essential oil, but then the claim also recites that it can be 0% by weight, which means it is not present.  Claim 21 recites similar steps for the addition of an olive extract/essential oil, rosewood extract/essential oil, ginger extract/essential oil, orange extract/essential oil, basil extract/essential oil, and lavender extract/essential oil where they are both required, yet can be at 0% by weight.  Further, as the amounts are being added sequentially, it is not clear if the amount recited is the amount present in the final composition, or in reach respective mixture.
Claim 21 recites “repeating steps (k) until said lavender extract/essential oil having a 0.00 to 0.80 percentage (%) by weight is found in said ninth temporary mixture” and also recites “if said clove extract/essential oil is not found in said tenth 

Claims 13-15, 18, and 19 are rejected for depending on an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 18-20 depend from claim 21, and thus fail to a reference to a claim previously set forth as required.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth above.

Advisory Note
The following claims, drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

1-21. (Cancelled)

22. (New) A composition for repelling mosquitoes comprising: 
15.7-16.21% by weight of Citronella Java extract/essential oil;
1.35-2.6% by weight of Ylang Ylang extract/essential oil;
1.3-2.70% by weight Peppermint extract/essential oil;
11.5-11.89% by weight Rosemary extract/essential oil;
1.3-1.35% by weight of Clove extract/essential oil;
12-12.43% by weight Geranium extract/essential oil;
0-0.40% by weight Lemongrass extract/essential oil;
0-0.03% by weight Vanilla extract/essential oil;
0-0.80% by weight Lavender extract/essential oil;
0-0.30% by weight Ginger extract/essential oil;
0-0.70% by weight Rosewood extract/essential oil;
0-0.02% by weight Basil extract/essential oil;
0-1.10% by weight Orange extract/essential oil; and
0-54.04% by weight Olive extract/essential oil.


8.81-9.65% by weight α-pinene; 
1.52%-2.69% by weight camphene; 
1.67%-2.55% by weight p-cymene; 
3.67%-4.12% by weight d-limonene; 
9.41% - 10.93% by weight 1,8 cineol; 
5.21%- 6.33% by weight linalool; 
15.34%-17.82% by weight citronellol; 
4.05% -4.49% by weight iso-borneol; 
3.05%-3.76% by weight iso-menthone; 
4.42% - 4.89% by weight menthol; 
2.48% - 2.97% by weight geraniol; 
4.04% - 4.57% by weight eugenol; 
1.54%-3.04% by weight geraniol acetate; 
1.83%-1.93% by weight caryophyllene; and 
2.03%-2.54% by weight benzyl benzoate.

24. (New) A method of repelling mosquitoes comprising topically applying a composition to a subject in need thereof, wherein the composition comprises:
15.7-16.21% by weight of Citronella Java extract/essential oil;
1.35-2.6% by weight of Ylang Ylang extract/essential oil;
1.3-2.70% by weight Peppermint extract/essential oil; 
11.5-11.89% by weight Rosemary extract/essential oil;

12-12.43% by weight Geranium extract/essential oil;
0-0.40% by weight Lemongrass extract/essential oil;
0-0.03% by weight Vanilla extract/essential oil;
0-0.80% by weight Lavender extract/essential oil;
0-0.30% by weight Ginger extract/essential oil;
0-0.70% by weight Rosewood extract/essential oil;
0-0.02% by weight Basil extract/essential oil;
0-1.10% by weight Orange extract/essential oil; and
0-54.04% by weight Olive extract/essential oil.

25. (New) The method of claim 24, wherein the composition comprises:
8.81-9.65% by weight α-pinene; 
1.52%-2.69% by weight camphene; 
1.67%-2.55% by weight p-cymene; 
3.67%-4.12% by weight d-limonene; 
9.41% - 10.93% by weight 1,8 cineol; 
5.21%- 6.33% by weight linalool; 
15.34%-17.82% by weight citronellol; 
4.05% -4.49% by weight iso-borneol; 
3.05%-3.76% by weight iso-menthone; 
4.42% - 4.89% by weight menthol; 
2.48% - 2.97% by weight geraniol; 

1.54%-3.04% by weight geraniol acetate; 
1.83%-1.93% by weight caryophyllene; and 
2.03%-2.54% by weight benzyl benzoate.

26. (New) A method of making a mosquito repelling composition comprising: 
sequentially mixing in a container Vanilla extract/essential oil, Lemongrass extract/essential oil, Citronella Java essential oil, Olive extract/essential oil, Rosemary extract/essential oil, Peppermint extract/essential oil, Rosewood extract/essential oil, Ginger extract/essential oil, Orange extract/essential oil, Basil extract/essential oil, Ylang Ylang extract/essential oil, Gernamiun extract/essential oil, Lavender extract/essential oil, and Clove extract/essential oil to form a mixture;
wherein after each addition of an extract/essential oil the mixture is stirred until the mixture is homogenous; and
wherein the composition comprises 15.7-16.21% by weight of Citronella Java extract/essential oil; 1.35-2.6% by weight of Ylang Ylang extract/essential oil; 1.3-2.70% by weight Peppermint extract/essential oil; 11.5-11.89% by weight Rosemary extract/essential oil; 1.3-1.35% by weight of Clove extract/essential oil; 12-12.43% by weight Geranium extract/essential oil; 0-0.40% by weight Lemongrass extract/essential oil; 0-0.03% by weight Vanilla extract/essential oil; 0-0.80% by weight Lavender extract/essential oil; 0-0.30% by weight Ginger extract/essential oil; 0-0.70% by weight Rosewood extract/essential oil; 0-0.02% by weight Basil extract/essential oil; 0-1.10% 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Melissa L Fisher/Primary Examiner, Art Unit 1611